416 F. Supp. 2d 1352 (2006)
In Re VITAMIN C ANTITRUST LITIGATION
No. 1738.
Judicial Panel on Multidistrict Litigation.
February 14, 2006.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of three actions pending, respectively, in the Northern District of California, District of Massachusetts and Eastern District of New York.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by defendant Northeast Pharmaceutical Group Co., Ltd., for coordinated or consolidated pretrial proceedings of the actions in the Eastern District of New York. The five remaining defendants[2] and plaintiff in the *1353 District of Massachusetts action join in the motion for transfer to the Eastern District of New York. Plaintiffs in a related action in the Eastern District of New York also support centralization in that district. Plaintiffs in the Eastern District of New York action take no position on the motion; however, these plaintiffs request that any centralization ordered by the Panel occur in the Eastern District of New York. Plaintiffs in the Northern District of California action propose that district as an appropriate transferee forum.
On the basis of the papers filed and hearing session held, the Panel finds that these three actions involve common questions of fact, and that centralization under Section 1407 in the Eastern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions involve allegations that the same core group of Chinese defendants unlawfully conspired to eliminate competition, maintain market control, and fix prices for Vitamin C, beginning at least as early as December 2001. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery; prevent inconsistent pretrial rulings, including those with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Eastern District of New York is an appropriate transferee forum for this litigation. The Eastern District of New York has 1) the only action pending more than a few months; 2) the endorsement of all six defendants; and 3) the support of plaintiffs in actions in the Eastern District of New York as well as plaintiff in an action pending elsewhere. Furthermore, centralization in this forum allows the Panel to assign this litigation to an available transferee judge with prior, successful experience in the management of Section 1407 litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Eastern District of New York are transferred to that district and, with the consent of that court, assigned to the Honorable David G. Trager for coordinated or consolidated pretrial proceedings with the action pending there and listed on Schedule A.

SCHEDULE A
MDL-1738In re Vitamin C Antitrust Litigation
Northern District of California

Linda Philion, et al. v. Hebei Welcome Pharmaceutical Co., Ltd., et al., C.A. No. 3:05-4524
District of Massachusetts

Dennis Audette v. Hebei Welcome Pharmaceutical Co., Ltd., et al., C.A. No. 1:05-12224
Eastern District of New York

Animal Science Products, Inc., et al. v. Hebei Welcome Pharmaceutical Co., Ltd., et al., C.A. No. 1:05-453
NOTES
[1]  The movant has identified two related actions pending in the Eastern District of New York and another related action pending in the Eastern District of Tennessee. These three actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  Hebei Welcome Pharmaceutical Co., Ltd.; Jiangsu Jiangshan Pharmaceutical Co., Ltd.; Weisheng Pharmaceutical Co., Ltd.; Shijiazhuang Pharmaceutical (USA) Inc.; and China Pharmaceutical Group Co., Ltd.